DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 	
 	The previously issued specification and drawing objections are hereby withdrawn in view of amended claim 1.

 	The previously issued 35 U.S.C. § 112(a) rejections are hereby withdrawn in view of amended claim 1 and Applicant’s remarks as to claim 29.  

 	The Applicant’s arguments with respect to claims #1-15, 29 in the reply filed on February 22, 2021 have been carefully considered, and are persuasive.  However, a Notice of Allowability cannot yet be issued pending correction of the claim objections herein.  

Claim Objections 	
 	Claims 1-15 and 29 are objected to.

 	As to claim 1, there is a lack of antecedent basis for “the electrical contact structures of the first chip and the electrical contact structures of the second chip” (emphasis added) 

 	This difference in number creates a grammatical issue “wherein the electrical contact structures of the first chip is coupled to the electrical contact structures of the second chip” to “wherein the electrical contact structures of the first chip  are coupled to the electrical contact structures of the second chip”.  Dependent claims 6, 7 refer to a singular electrical contact structure.

Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter:  claims #1-15, and 29 are indicated as being allowable.  Prior art fails to teach or suggest “wherein the electrical contact structures of the first chip are coupled to the electrical contact structures of the second chip by metalizations forming signal paths”.

 	As to claim 1, Kruger et al. (U.S. Patent Publication No. 2015/0325780 A1), hereafter “Kruger”, teaches in FIG. 8C a support substrate TS comprising at least one layer RL (selection of a polymer material is obvious), a first chip SU comprising a connection structure RS (note that RS forms outer structures) on an underside of the first chip and an electrical contact structure PS+AMn (note that PS+AMn, in contrast to RS, forms inner structures) on the underside of the first chip, wherein the first chip is arranged on the support substrate, the connection structure is in contact with at least one polymer layer, the electrical 

 	However, Kruger does not teach wherein the electrical contact structures of the first chip are coupled to the electrical contact structures of the second chip by metalizations forming signal paths because the metalizations MS are discretely formed and there is no indication that metalizations on a first chip are electrically connected to those of a second chip.

 	No other prior art was found.

Quayle 
 	This application is in condition for allowance except for the following formal matters: 
refer to the claim objections above.
 	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS
from the mailing date of this letter.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829